 

Exhibit 10.1

 



MDC PARTNERS INC.

 

2016 STOCK INCENTIVE PLAN

(As Amended on June 6, 2018)

 

 

1.       Purpose of the Plan

 

This MDC Partners Inc. 2016 Stock Incentive Plan is intended to promote the
interests of the Company and its shareholders by providing the employees and
consultants of the Company and eligible non-employee directors of MDC Partners
Inc., who are largely responsible for the management, growth and protection of
the business of the Company, with incentives and rewards to encourage them to
continue in the service of the Company. The Plan is designed to meet this intent
by providing such employees, consultants and eligible non-employee directors
with a proprietary interest in pursuing the long-term growth, profitability and
financial success of the Company.

 

2.       Definitions

 

As used in the Plan, the following definitions apply to the terms indicated
below:

 

(a)       “Board of Directors” means the Board of Directors of MDC Partners Inc.

 

(b)       “Change in Control” means the occurrence of any of the following:

 

(i)       Any Person becoming the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act, a “Beneficial Owner”) of fifty percent
(50%) or more of the combined voting power of MDC's then outstanding voting
securities (“Voting Securities”); provided, however that a Change in Control
shall not be deemed to occur by reason of an acquisition of Voting Securities
directly from MDC or by (i) an employee benefit plan (or a trust forming a part
thereof) maintained by (A) MDC or any Person of which a majority of its voting
power or its voting equity securities or equity interest is owned, directly or
indirectly, by MDC (the “MDC Group”), (B) any member of the MDC Group, or
(C) any Person in connection with a Non-Control Transaction (as such term is
hereinafter defined);

 

(ii)       The individuals who, as of June 6, 2018, are members of the Board of
Directors (the "Incumbent Board"), cease for any reason to constitute at least a
majority of the members of the Board of Directors; provided, however that if the
election, or nomination for election by MDC's shareholders, of any new director
was approved by a vote of at least a majority of the Incumbent Board, such new
director shall, for purposes of the Plan, be considered as a member of the
Incumbent Board; provided, further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a "Proxy Contest")
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest; or

 



 1 

 

 

(iii)       The consummation of:

 

(A)       A merger, consolidation or reorganization with or into MDC or in which
securities of MDC are issued, unless such merger, consolidation or
reorganization is a "Non-Control Transaction." A "Non-Control Transaction" is a
merger, consolidation or reorganization with or into MDC or in which securities
of MDC are issued where:

 

(I)       the stockholders of MDC, immediately before such merger, consolidation
or reorganization, own, directly or indirectly immediately following such
merger, consolidation or reorganization, at least sixty percent (60%) of the
combined voting power of the outstanding voting securities of the corporation
resulting from such merger or consolidation or reorganization (the "Surviving
Corporation") in substantially the same proportion as their ownership of the
Voting Securities immediately before such merger, consolidation or
reorganization,

 

(II)       the individuals who were members of the Incumbent Board immediately
prior to the execution of the agreement providing for such merger, consolidation
or reorganization constitute at least a majority of the members of the board of
directors of the Surviving Corporation, or a corporation beneficially owning a
majority of the voting securities of the Surviving Corporation,

 

(III)      no Person other than (1) any member of the MDC Group, (2) any
employee benefit plan (or any trust forming a part thereof) maintained
immediately prior to such merger, consolidation or reorganization by any member
of the MDC Group, or (3) any Person who, immediately prior to such merger,
consolidation or reorganization Beneficially Owns twenty-five percent (25%) or
more of the then outstanding Voting Securities, owns, directly or indirectly,
fifty percent (50%) or more of the combined voting power of the Surviving
Corporation's voting securities outstanding immediately following such
transaction;

 

(B)       A complete liquidation or dissolution of the Company; or

 

(C)       The sale or other disposition of all or substantially all of the
assets of the Company to any Person (other than a member of the MDC Group).

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the "Subject Person") becomes the Beneficial Owner of
more than the permitted amount of the outstanding Voting Securities as a result
of the acquisition of Voting Securities by the Company which, by reducing the
number of Voting Securities outstanding, increases the proportional number of
shares Beneficially Owned by the Subject Persons, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall occur.

 



 2 

 

 

(c)       “Class A Shares” means MDC’s Class A subordinate voting shares,
without par value, or any other security into which such shares shall be changed
pursuant to the adjustment provisions of Section 10 of the Plan.

 

(d)       “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

 

(e)       “Committee” means the Human Resources & Compensation Committee of the
Board of Directors or such other committee as the Board of Directors shall
appoint from time to time to administer the Plan and to otherwise exercise and
perform the authority and functions assigned to the Committee under the terms of
the Plan.

 

(f)       “Company” means MDC and each of its Subsidiaries, collectively.

 

(g)       “Covered Employee” means a Participant who at the time of reference is
a “covered employee” as defined in Code Section 162(m) and the regulations
promulgated under Code Section 162(m), or any successor statute.

 

(h)       “Director” means a member of the Board of Directors who is not at the
time of reference an employee of the Company.

 

(i)       “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(j)       “Fair Market Value” means, with respect to a Class A Share, as of the
applicable date of determination (i) the closing sales price on the immediately
preceding business day of Class A Shares as reported on the principal securities
exchange on which such shares are then listed or admitted to trading or (ii) if
not so reported, the average of the closing bid and ask prices on the
immediately preceding business day as reported on the National Association of
Securities Dealers Automated Quotation System or (iii) if not so reported, as
furnished by any member of the National Association of Securities Dealers, Inc.
selected by the Committee. In the event that the price of Class A Shares shall
not be so reported, the Fair Market Value of Class A Shares shall be determined
by the Committee in its absolute discretion.

 

(k)       “Incentive Award” means an Option, SAR or Other Stock-Based Award
granted to a Participant pursuant to the terms of the Plan.

 

(l)       “MDC” means MDC Partners Inc., a corporation established under the
Canadian Business Corporation Act, and any successor thereto.

 

(m)       “Option” means a non-qualified stock option to purchase Class A Shares
granted to a Participant pursuant to Section 6.

 

(n)       “Other Stock-Based Award” means an equity or equity-related award
granted to a Participant pursuant to Section 8, including without limitation a
restricted stock award.

 

(o)       “Participant” means a Director, employee or consultant of the Company,
including any person or company engaged to provide ongoing management or
consulting services for the Company and, at the discretion of any of the
foregoing persons, and subject to any required regulatory approvals and
conditions, a personal holding company controlled by such person, who or which
is eligible to participate in the Plan and to whom one or more Incentive Awards
have been granted pursuant to the Plan and, following the death of any such
natural person, his successors, heirs, executors and administrators, as the case
may be.

 



 3 

 

 

(p)       “Performance-Based Compensation” means compensation that satisfies the
requirements of Section 162(m) of the Code for deductibility of remuneration
paid to Covered Employees.

 

(q)       “Performance Measures” means such measures as are described in Section
9 on which performance goals are based in order to qualify certain awards
granted hereunder as Performance-Based Compensation.

 

(r)       “Performance Period” means the period of time during which the
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to an Incentive Award that is intended to qualify as
Performance-Based Compensation.

 

(s)       “Permitted Acceleration Event” means (i) with respect to any Incentive
Award that is subject to performance-based vesting, the full or partial vesting
of such Incentive Award based on satisfaction of the applicable
performance-based conditions, (ii) the occurrence of a Change in Control or an
event described in Section 10(b), (c) or (d) or (iii) any termination of the
employment of a Participant, other than a termination for cause (as defined by
the Committee) or voluntary termination prior to retirement (as defined by the
Committee).

 

(t)       “Person” means a “person” as such term is used in Section 13(d) and
14(d) of the Exchange Act.

 

(u)       “Plan” means this MDC Partners Inc. 2016 Stock Incentive Plan, as it
may be amended from time to time.

 

(v)       “SAR” means a stock appreciation right granted to a Participant
pursuant to Section 7.

 

(w)       “Securities Act” means the Securities Act of 1933, as amended.

 

(x)       “Subsidiary” means any “subsidiary corporation” within the meaning of
Section 424(f) of the Code or any other entity that the Committee determines
from time to time should be treated as a subsidiary corporation for purposes of
this Plan.

 

3.Stock Subject to the Plan; Additional Limitations

 

(a)       In General

 

Subject to adjustment as provided in Section 10 and the following provisions of
this Section 3, the maximum number of Class A Shares that may be covered by
Incentive Awards granted under the Plan shall not exceed 2,750,000 Class A
Shares. Class A Shares issued under the Plan may be either authorized and
unissued shares or treasury shares, or both, at the discretion of the Committee.
In addition, at the discretion of the Compensation Committee, Class A Shares
authorized for issuance under this Plan may be issued to employees of the
Company to satisfy the exercise of SARS Awards under the Company’s Stock
Appreciation Rights Plan, as amended.

 



 4 

 

 

For purposes of the preceding paragraph, Class A Shares covered by Incentive
Awards shall only be counted as used to the extent they are actually issued and
delivered to a Participant (or such Participant’s permitted transferees as
described in the Plan) pursuant to the Plan. For purposes of clarification, in
accordance with the preceding sentence if Class A Shares are withheld to satisfy
any tax withholding requirement in connection with an Other Stock-Based Award
only the shares issued (if any), net of the shares withheld, will be deemed
delivered for purposes of determining the number of Class A Shares that are
available for delivery under the Plan.

 

Subject to adjustment as provided in Section 10, the maximum number of Class A
Shares that may be covered by Incentive Awards granted under the Plan to any
single Participant in any fiscal year of the Company shall not exceed 300,000
shares, prorated on a daily basis for any fiscal year of the Company that is
shorter than 365 days.

 

(b)       Prohibition on Substitutions and Repricings

 

In no event shall any new Incentive Awards be issued in substitution for
outstanding Incentive Awards previously granted to Participants, nor shall any
repricing (within the meaning of US generally accepted accounting practices or
any applicable stock exchange rule) of Incentive Awards issued under the Plan be
permitted at any time under any circumstances, in each case unless the
shareholders of the Company expressly approve such substitution or repricing.

 

(c)       Annual Limitation on Grants.

 

The Committee shall limit annual grants of equity awards under this Plan to
executive officers of the Company to an aggregate amount equal to not more than
two percent (2%) of the number of issued and outstanding shares of the Company’s
capital stock at the beginning of the Company’s fiscal year. In addition, each
independent Director shall not receive Incentive Awards (including option
grants) with a current market value in excess of $150,000 or option grants with
a current market value in excess of $100,000 in any given fiscal year.

 

(d)       Minimum Vesting Period of One (1) Year for All Incentive Awards.

 

In no event shall any new Incentive Award granted under this Plan vest or
otherwise become payable earlier than one (1) year following the date on which
it is granted, other than upon the occurrence of a Permitted Acceleration Event.

 

(e)       Effect of Change of Control

 

Any new Incentive Award granted under this Plan that is subject to time-based
vesting terms and conditions shall not become fully and immediately vested and
exercisable solely as a result of the occurrence of a Change of Control, absent
a termination of employment without cause or for good reason following any such
Change of Control. Any new Incentive Award granted under this Plan that is
subject to performance-based vesting terms and conditions shall not become fully
and immediately vested and exercisable solely as a result of the occurrence of a
Change of Control, absent a termination of employment without cause or for good
reason following any such Change of Control and shall be adjusted on a pro-rata
basis as determined by the Committee.

 



 5 

 

 

4.       Administration of the Plan

 

The Plan shall be administered by a Committee of the Board of Directors
consisting of two or more persons, each of whom qualify as non-employee
directors (within the meaning of Rule 16b-3 promulgated under Section 16 of the
Exchange Act), and as “outside directors” within the meaning of Treasury
Regulation Section 1.162-27(e)(3). The Committee shall, consistent with the
terms of the Plan, from time to time designate those who shall be granted
Incentive Awards under the Plan and the amount, type and other terms and
conditions of such Incentive Awards. All of the powers and responsibilities of
the Committee under the Plan may be delegated by the Committee, in writing, to
any subcommittee thereof. In addition, the Committee may from time to time
authorize a committee consisting of one or more Directors to grant Incentive
Awards to persons who are not “executive officers” of MDC (within the meaning of
Rule 16a-1 under the Exchange Act), subject to such restrictions and limitation
as the Committee may specify. In addition, the Board of Directors may,
consistent with the terms of the Plan, from time to time grant Incentive Awards
to Directors.

 

The Committee shall have full discretionary authority to administer the Plan,
including discretionary authority to interpret and construe any and all
provisions of the Plan and the terms of any Incentive Award (and any agreement
evidencing any Incentive Award) granted thereunder and to adopt and amend from
time to time such rules and regulations for the administration of the Plan as
the Committee may deem necessary or appropriate. Without limiting the generality
of the foregoing, (i) the Committee shall determine whether an authorized leave
of absence, or absence in military or government service, shall constitute
termination of employment and (ii) the employment of a Participant with the
Company shall be deemed to have terminated for all purposes of the Plan if such
person is employed by or provides services to a Person that is a Subsidiary of
the Company and such Person ceases to be a Subsidiary of the Company, unless the
Committee determines otherwise. Decisions of the Committee shall be final,
binding and conclusive on all parties.

 

On or after the date of grant of an Incentive Award under the Plan, the
Committee may (i) extend the term of any such Incentive Award, including,
without limitation, extending the period following a termination of a
Participant’s employment during which any such Incentive Award may remain
outstanding, (ii) waive any conditions to the exercisability or transferability,
as the case may be, of any such Incentive Award or (iii) provide for the payment
of dividends or dividend equivalents with respect to any such Incentive Award.

 

No member of the Committee shall be liable for any action, omission, or
determination relating to the Plan, and MDC shall indemnify and hold harmless
each member of the Committee and each other director or employee of the Company
to whom any duty or power relating to the administration or interpretation of
the Plan has been delegated against any cost or expense (including counsel fees)
or liability (including any sum paid in settlement of a claim with the approval
of the Committee) arising out of any action, omission or determination relating
to the Plan, unless, in either case, such action, omission or determination was
taken or made by such member, director or employee in bad faith and without
reasonable belief that it was in the best interests of the Company.

 



 6 

 

 

5.       Eligibility

 

The Persons who shall be eligible to receive Incentive Awards pursuant to the
Plan shall be those Directors and employees of the Company, including any person
or company engaged to provide ongoing management or consulting services for the
Company and, at the discretion of any of the foregoing persons, and subject to
any required regulatory approvals and conditions, a personal holding company
controlled by such person, whom the Committee shall select from time to time.
All Incentive Awards granted under the Plan shall be evidenced by a separate
written agreement entered into by the Company and the recipient of such
Incentive Award.

 

6.       Options

 

The Committee may from time to time grant Options, subject to the following
terms and conditions:

 

(a)       Exercise Price

 

The exercise price per Class A Share covered by any Option shall be not less
than 100% of the Fair Market Value of a Class A Share on the date on which such
Option is granted.

 

(b)       Term and Exercise of Options

 

(1)       Each Option shall become vested and exercisable on such date or dates,
during such period and for such number of Class A Shares as shall be determined
by the Committee on or after the date such Option is granted; provided, however
that no Option shall be exercisable after the expiration of ten years from the
date such Option is granted; provided, further that no Option shall become
exercisable earlier than one year after the date on which it is granted, other
than upon the occurrence of a Permitted Acceleration Event; and, provided,
further, that each Option shall be subject to earlier termination, expiration or
cancellation as provided in the Plan or in the agreement evidencing such Option.

 

(2)       Each Option may be exercised in whole or in part; provided, however
that no partial exercise of an Option shall be for an aggregate exercise price
of less than $1,000. The partial exercise of an Option shall not cause the
expiration, termination or cancellation of the remaining portion thereof.

 

(3)       An Option shall be exercised by such methods and procedures as the
Committee determines from time to time, including without limitation through net
physical settlement or other method of cashless exercise.

 



 7 

 

 

(4)       Options may not be sold, pledged, assigned, hypothecated, transferred,
or disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of a Participant, only by
the Participant.

 

(c)       Effect of Termination of Employment or other Relationship

 

The agreement evidencing the award of each Option shall specify the consequences
with respect to such Option of the termination of the employment, service as a
director or other relationship between the Company and the Participant holding
the Option.

 

7.       Stock Appreciation Rights

 

The Committee may from time to time grant SARs, subject to the following terms
and conditions:

 

(a)       Stand-Alone and Tandem; Cash and Stock-Settled

 

SARs may be granted on a stand-alone basis or in tandem with an Option. Tandem
SARs may be granted contemporaneously with or after the grant of the Options to
which they relate. SARs may be settled in Class A Shares or in cash.

 

(b)       Exercise Price

 

The exercise price per Class A Share covered by any SAR shall be not less than
100% of the Fair Market Value of a Class A Share on the date on which such SAR
is granted; provided, however that the exercise price of an SAR that is tandem
to an Option and that is granted after the grant of such Option may have an
exercise price less than 100% of the Fair Market Value of a Class A Share on the
date on which such SAR is granted provided that such exercise price is at least
equal to the exercise price of the related Option.

 

(c)       Benefit Upon Exercise

 

The exercise of an SAR with respect to any number of Class A Shares prior to the
occurrence of a Change in Control shall entitle the Participant to (i) a cash
payment, for each such share, equal to the excess of (A) the Fair Market Value
of a Class A Share on the effective date of such exercise over (B) the per share
exercise price of the SAR, (ii) the issuance or transfer to the Participant of
the greatest number of whole Class A Shares which on the date of the exercise of
the SAR have an aggregate Fair Market Value equal to such excess or (iii) a
combination of cash and Class A Shares in amounts equal to such excess, as
determined by the Committee. The exercise of an SAR with respect to any number
of Class A Shares upon or after the occurrence of a Change in Control shall
entitle the Participant to a cash payment, for each such share, equal to the
excess of (i) the greater of (A) the highest price per share of Class A Shares
paid in connection with such Change in Control and (B) the Fair Market Value of
Class A Shares on the effective date of exercise over (ii) the per share
exercise price of the SAR. Such payment, transfer or issuance shall occur as
soon as practical, but in no event later than five business days, after the
effective date of exercise.

 



 8 

 

 

(d)       Term and Exercise of SARs

 

(1)       Each SAR shall become vested and exercisable on such date or dates,
during such period and for such number of Class A Shares as shall be determined
by the Committee on or after the date such SAR is granted; provided, however
that no SAR shall be exercisable after the expiration of ten years from the date
such SAR is granted; provided, further that no SAR shall become exercisable
earlier than one year after the date on which it is granted, other than upon the
occurrence of a Permitted Acceleration Event; and, provided, further, that each
SAR shall be subject to earlier termination, expiration or cancellation as
provided in the Plan or in the agreement evidencing such SAR.

 

(2)       Each SAR may, to the extent vested and exercisable, be exercised in
whole or in part; provided, however that no partial exercise of an SAR shall be
for an aggregate exercise price of less than $1,000. The partial exercise of an
SAR shall not cause the expiration, termination or cancellation of the remaining
portion thereof.

 

(3)       An SAR shall be exercised by such methods and procedures as the
Committee determines from time to time.

 

(4)       SARs may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of a Participant, only by
the Participant.

 

(5)       The exercise with respect to a number of Class A Shares of an SAR
granted in tandem with an Option shall cause the immediate cancellation of the
Option with respect to the same number of shares. The exercise with respect to a
number of Class A Shares of an Option to which a tandem SAR relates shall cause
the immediate cancellation of the SAR with respect to an equal number of shares.

 

(e)       Effect of Termination of Employment or other Relationship

 

The agreement evidencing the award of each SAR shall specify the consequences
with respect to such SAR of the termination of the employment, service as a
director or other relationship between the Company and Participant holding the
SAR.

 

8.       Restricted Stock Awards and Other Stock-Based Awards

 

The Committee may grant equity-based or equity-related awards not otherwise
described herein in such amounts and subject to such terms and conditions as the
Committee shall determine. Without limiting the generality of the preceding
sentence, each such Other Stock-Based Award may (i) involve the transfer of
actual Class A Shares to Participants, either at the time of grant or
thereafter, or payment in cash or otherwise of amounts based on the value of
Class A Shares, (ii) be subject to performance-based and/or service-based
conditions, (iii) be in the form of phantom stock, restricted stock, restricted
stock units, performance shares, or share-denominated performance units and (iv)
be designed to comply with applicable laws of jurisdictions other than the
United States.

 



 9 

 

 

9.       Performance Measures

 

(a)       Performance Measures

 

The performance goals upon which the payment or vesting of any Incentive Award
(other than Options and SARs) to a Covered Employee that is intended to qualify
as Performance-Based Compensation depends shall relate to one or more of the
following Performance Measures: revenue growth, achievement of EBITDA targets,
operating income, operating cash flow, net income, earnings per share, cash
earnings per share, return on sales, return on assets, return on equity, return
on invested capital and total shareholder return.

 

Performance Periods may be equal to or longer than, but not less than, one
fiscal year of the Company. Within 90 days after the beginning of a Performance
Period, and in any case before 25% of the Performance Period has elapsed, the
Committee shall establish (a) performance goals and objectives for the Company
for such Performance Period, (b) target awards for each Participant, and (c)
schedules or other objective methods for determining the applicable performance
percentage to be applied to each such target award.

 

The measurement of any Performance Measure(s) may exclude the impact of charges
for restructurings, discontinued operations, extraordinary items, and other
unusual or non-recurring items, and the cumulative effects of accounting
changes, each as defined by generally accepted accounting principles and as
identified in the Company’s audited financial statements, including the notes
thereto. Any Performance Measure(s) may be used to measure the performance of
the Company or a Subsidiary as a whole or any business unit of the Company or
any Subsidiary or any combination thereof, as the Committee may deem
appropriate, or any of the above Performance Measures as compared to the
performance of a group of comparator companies, or a published or special index
that the Committee, in its sole discretion, deems appropriate.

 

Nothing in this Section 9 is intended to limit the Committee’s discretion to
adopt conditions with respect to any Incentive Award that is not intended to
qualify as Performance-Based Compensation that relate to performance other than
the Performance Measures.

 

(b)       Committee Discretion

 

In the event that the requirements of Section 162(m) and the regulations
thereunder change to permit Committee discretion to alter the Performance
Measures without obtaining shareholder approval of such changes, the Committee
shall have sole discretion to make such changes without obtaining shareholder
approval.

 

10.       Adjustment Upon Changes in Class A Shares

 

(a)       Shares Available for Grants

 

In the event of any change in the number of Class A Shares outstanding by reason
of any stock dividend or split, recapitalization, merger, consolidation,
combination or exchange of shares or similar corporate change, the maximum
aggregate number of Class A Shares with respect to which the Committee may grant
Incentive Awards and the maximum aggregate number of Class A Shares with respect
to which the Committee may grant Incentive Awards to any individual Participant
in any year shall be appropriately adjusted by the Committee. In the event of
any change in the number of Class A Shares outstanding by reason of any other
similar event or transaction, the Committee may, but need not, make such
adjustments in the number and class of Class A Shares with respect to which
Incentive Awards may be granted as the Committee may deem appropriate.

 



 10 

 

 

(b)       Increase or Decrease in Issued Shares Without Consideration

 

Subject to any required action by the shareholders of MDC, in the event of any
increase or decrease in the number of issued Class A Shares resulting from a
subdivision or consolidation of Class A Shares or the payment of a stock
dividend (but only on the Class A Shares), or any other increase or decrease in
the number of such shares effected without receipt or payment of consideration
by the Company, the Committee shall proportionally adjust the number of Class A
Shares subject to each outstanding Incentive Award and the exercise price per
Class A Share of each such Incentive Award.

 

(c)       Certain Mergers

 

Subject to any required action by the shareholders of MDC, in the event that MDC
shall be the surviving corporation in any merger or consolidation (except a
merger or consolidation as a result of which the holders of Class A Shares
receive securities of another corporation), each Incentive Award outstanding on
the date of such merger or consolidation shall pertain to and apply to the
securities which a holder of the number of Class A Shares subject to such
Incentive Award would have received in such merger or consolidation.

 

(d)       Certain Other Transactions

 

In the event of (i) a dissolution or liquidation of MDC, (ii) a sale of all or
substantially all of MDC’s assets, (iii) a merger or consolidation involving MDC
in which MDC is not the surviving corporation or (iv) a merger or consolidation
involving MDC in which MDC is the surviving corporation but the holders of Class
A Shares receive securities of another corporation and/or other property,
including cash, the Committee shall, in its absolute discretion, have the power
to:

 

(i) cancel, effective immediately prior to the occurrence of such event, each
Incentive Award (whether or not then exercisable), and, in full consideration of
such cancellation, pay to the Participant to whom such Incentive Award was
granted an amount in cash, for each Class A Share subject to such Incentive
Award equal to the value, as determined by the Committee in its reasonable
discretion, of such Incentive Award, provided that with respect to any
outstanding Option or SAR such value shall be equal to the excess of (A) the
value, as determined by the Committee in its reasonable discretion, of the
property (including cash) received by the holder of Class A Shares as a result
of such event over (B) the exercise price of such Option or SAR; or

 



 11 

 

 

(ii) provide for the exchange of each Incentive Award (whether or not then
exercisable or vested) for an incentive award with respect to, as appropriate,
some or all of the property which a holder of the number of Class A Shares
subject to such Incentive Award would have received in such transaction and,
incident thereto, make an equitable adjustment as determined by the Committee in
its reasonable discretion in the exercise price of the incentive award, or the
number of shares subject to the incentive award or, if appropriate, provide for
a cash payment to the Participant to whom such Incentive Award was granted in
partial consideration for the exchange of the Incentive Award.

 

(e)       Other Changes

 

In the event of any change in the capitalization of MDC or corporate change
other than those specifically referred to in paragraphs (b), (c) or (d), the
Committee may, in its absolute discretion, make such adjustments in the number
and class of shares subject to Incentive Awards outstanding on the date on which
such change occurs and in such other terms of such Incentive Awards as the
Committee may consider appropriate to prevent dilution or enlargement of rights.

 

(f)       No Other Rights

 

Except as expressly provided in the Plan, no Participant shall have any rights
by reason of any subdivision or consolidation of shares of stock of any class,
the payment of any dividend, any increase or decrease in the number of shares of
stock of any class or any dissolution, liquidation, merger or consolidation of
MDC or any other corporation. Except as expressly provided in the Plan, no
issuance by MDC of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number of Class A Shares subject to any
Incentive Award.

 

11.       Rights as a Stockholder

 

No person shall have any rights as a stockholder with respect to any Class A
Shares covered by or relating to any Incentive Award granted pursuant to the
Plan until the date of the issuance of a stock certificate with respect to such
shares. Except as otherwise expressly provided in Section 10 hereof, no
adjustment of any Incentive Award shall be made for dividends or other rights
for which the record date occurs prior to the date such stock certificate is
issued.

 

12.       No Special Employment Rights; No Right to Incentive Award

 

(a)       Nothing contained in the Plan or any Incentive Award shall confer upon
any Participant any right with respect to the continuation of his/her employment
by or service to the Company or interfere in any way with the right of the
Company at any time to terminate such employment or to increase or decrease the
compensation of the Participant from the rate in existence at the time of the
grant of an Incentive Award.

 

(b)       No person shall have any claim or right to receive an Incentive Award
hereunder. The Committee’s granting of an Incentive Award to a Participant at
any time shall neither require the Committee to grant an Incentive Award to such
Participant or any other Participant or other person at any time nor preclude
the Committee from making subsequent grants to such Participant or any other
Participant or other person.

 



 12 

 

 

13.       Securities Matters

 

(a)       MDC shall be under no obligation to effect the registration pursuant
to the Securities Act of any Class A Shares to be issued hereunder or to effect
similar compliance under any state laws. Notwithstanding anything herein to the
contrary, MDC shall not be obligated to cause to be issued or delivered any
certificates evidencing Class A Shares pursuant to the Plan unless and until MDC
is advised by its counsel that the issuance and delivery of such certificates is
in compliance with all applicable laws, regulations of governmental authority
and the requirements of any securities exchange on which Class A Shares are
traded and that the Participant has delivered all notices and documents required
to be delivered to the Company in connection therewith. The Committee may
require, as a condition to the issuance and delivery of certificates evidencing
Class A Shares pursuant to the terms hereof, that the recipient of such shares
make such covenants, agreements and representations, and that such certificates
bear such legends, as the Committee deems necessary or desirable.

 

(b)       The exercise of any Option granted hereunder shall only be effective
at such time as counsel to MDC shall have determined that the issuance and
delivery of Class A Shares pursuant to such exercise is in compliance with all
applicable laws, regulations of governmental authority and the requirements of
any securities exchange on which Class A Shares are traded. MDC may, in its sole
discretion, defer the effectiveness of an exercise of an Option hereunder or the
issuance or transfer of Class A Shares pursuant to any Incentive Award pending
or to ensure compliance under federal or state securities laws. MDC shall inform
the Participant in writing of its decision to defer the effectiveness of the
exercise of an Option or the issuance or transfer of Class A Shares pursuant to
any Incentive Award. During the period that the effectiveness of the exercise of
an Option has been deferred, the Participant may, by written notice, withdraw
such exercise and obtain the refund of any amount paid with respect thereto.

 

14.       Withholding Taxes

 

(a)       Cash Remittance

 

Whenever Class A Shares are to be issued upon the exercise of an Option or the
grant or vesting of an Incentive Award, MDC shall have the right to require the
Participant to remit to MDC in cash an amount sufficient to satisfy federal,
state and local withholding tax requirements, if any, attributable to such
exercise, grant or vesting prior to the delivery of any certificate or
certificates for such shares or the effectiveness of the lapse of such
restrictions. In addition, upon the exercise or settlement of any Incentive
Award in cash, MDC shall have the right to withhold from any cash payment
required to be made pursuant thereto an amount sufficient to satisfy the
federal, state and local withholding tax requirements, if any, attributable to
such exercise or settlement.

 

(b)       Stock Remittance

 

At the election of the Participant, subject to the approval of the Committee,
when Class A Shares are to be issued upon the exercise, grant or vesting of an
Incentive Award, the Participant may tender to MDC a number of Class A Shares
that have been owned by the Participant for at least six months (or such other
period as the Committee may determine) having a Fair Market Value at the tender
date determined by the Committee to be sufficient to satisfy the federal, state
and local withholding tax requirements, if any, attributable to such exercise,
grant or vesting but not greater than such withholding obligations. Such
election shall satisfy the Participant’s obligations under Section 14(a) hereof,
if any.

 



 13 

 

 

(c)       Stock Withholding

 

At the election of the Participant, subject to the approval of the Committee,
when Class A Shares are to be issued upon the exercise, grant or vesting of an
Incentive Award, MDC shall withhold a number of such shares having a Fair Market
Value at the exercise date determined by the Committee to be sufficient to
satisfy the federal, state and local withholding tax requirements, if any,
attributable to such exercise, grant or vesting but not greater than such
withholding obligations. Such election shall satisfy the Participant’s
obligations under Section 14(a) hereof, if any.

 

15.       Amendment or Termination of the Plan

 

The Board of Directors may at any time suspend or discontinue the Plan or revise
or amend it in any respect whatsoever; provided, however, that without approval
of the shareholders no revision or amendment shall except as provided in Section
10 hereof, (i) increase the number of Class A Shares that may be issued under
the Plan or (ii) materially modify the requirements as to eligibility for
participation in the Plan. Nothing herein shall restrict the Committee’s ability
to exercise its discretionary authority hereunder pursuant to Section 4 hereof,
which discretion may be exercised without amendment to the Plan. No action
hereunder may, without the consent of a Participant, reduce the Participant’s
rights under any previously granted and outstanding Incentive Award. Nothing
herein shall limit the right of the Company to pay compensation of any kind
outside the terms of the Plan.

 

16.       No Obligation to Exercise

 

The grant to a Participant of an Option or SAR shall impose no obligation upon
such Participant to exercise such Option or SAR.

 

17.       Transfers Upon Death

 

Upon the death of a Participant, outstanding Incentive Awards granted to such
Participant may be exercised only by the executors or administrators of the
Participant’s estate or by any person or persons who shall have acquired such
right to exercise by will or by the laws of descent and distribution. No
transfer by will or the laws of descent and distribution of any Incentive Award,
or the right to exercise any Incentive Award, shall be effective to bind MDC
unless the Committee shall have been furnished with (a) written notice thereof
and with a copy of the will and/or such evidence as the Committee may deem
necessary to establish the validity of the transfer and (b) an agreement by the
transferee to comply with all the terms and conditions of the Incentive Award
that are or would have been applicable to the Participant and to be bound by the
acknowledgements made by the Participant in connection with the grant of the
Incentive Award.

 



 14 

 

 

18.       Expenses and Receipts

 

The expenses of the Plan shall be paid by MDC. Any proceeds received by MDC in
connection with any Incentive Award will be used for general corporate purposes.

 

19.       Governing Law

 

The Plan and the rights of all persons under the Plan shall be construed and
administered in accordance with the laws of the State of New York, without
regard to its conflict of law principles, except to the extent that the
application of New York law would result in a violation of the Canadian Business
Corporation Act.

 

20.       Effective Date and Term of Plan; Amendment

 

The Plan was adopted by the Board of Directors on April 22, 2016, subject to the
approval of the Plan by the shareholders of MDC, and duly approved by
shareholders effective June 1, 2016. The Plan was subsequently amended on June
6, 2018, following approval by the Board and the Company’s shareholders. No
grants may be made under the Plan after April 22, 2026.

  



 15 

